Case 2:20-cv-00111-RAJ Document 126 Filed 04/27/21 Page 1 of 36




                        FOR PUBLICATION

          UNITED STATES COURT OF APPEALS
               FOR THE NINTH CIRCUIT


        STATE OF WASHINGTON; STATE OF           No. 20-35391
        CALIFORNIA; STATE OF COLORADO;
        STATE OF CONNECTICUT; STATE OF             D.C. No.
        DELAWARE; DISTRICT OF COLUMBIA;         2:20-cv-00111-
        STATE OF HAWAII; STATE OF                    RAJ
        ILLINOIS; STATE OF MAINE; STATE OF
        MARYLAND; COMMONWEALTH OF
        MASSACHUSETTS; STATE OF                   OPINION
        MICHIGAN; STATE OF MINNESOTA;
        STATE OF NEW JERSEY; STATE OF
        NEW YORK; STATE OF NORTH
        CAROLINA; STATE OF OREGON;
        COMMONWEALTH OF
        PENNSYLVANIA; STATE OF RHODE
        ISLAND; STATE OF VERMONT;
        COMMONWEALTH OF VIRGINIA;
        STATE OF NEW MEXICO; STATE OF
        WISCONSIN,
                        Plaintiffs-Appellees,

                         v.

        UNITED STATES DEPARTMENT OF
        STATE; ANTONY J. BLINKEN, in his
        official capacity as Secretary of
        State; DIRECTORATE OF DEFENSE
        TRADE CONTROLS; MIKE MILLER, in
        his official capacity as Deputy
        Assistant Secretary of State for
Case 2:20-cv-00111-RAJ Document 126 Filed 04/27/21 Page 2 of 36




        2   STATE OF WASHINGTON V. U.S. DEP’T OF STATE


        Defense Trade; SARAH HEIDEMA, in
        her official capacity as Director of
        Policy, Office of Defense Trade
        Controls Policy; UNITED STATES
        DEPARTMENT OF COMMERCE; GINA
        RAIMONDO, in her official capacity
        as Secretary of Commerce; BUREAU
        OF INDUSTRY AND SECURITY;
        MATTHEW S. BORMAN, in his official
        capacity as Acting Assistant
        Secretary of Commerce for Export
        Administration; CORDELL HULL,
                       Defendants-Appellants,

        NATIONAL SHOOTING SPORTS
        FOUNDATION, INC.; FREDRIC'S ARMS
        & SMITHS, LLC,
           Intervenor-Defendants-Appellees.

              Appeal from the United States District Court
                for the Western District of Washington
               Richard A. Jones, District Judge, Presiding

                Argued and Submitted January 11, 2021
                      San Francisco, California

                          Filed April 27, 2021
Case 2:20-cv-00111-RAJ Document 126 Filed 04/27/21 Page 3 of 36




                 STATE OF WASHINGTON V. U.S. DEP’T OF STATE                  3

        Before: Jay S. Bybee and Ryan D. Nelson, Circuit Judges,
                 and Robert H. Whaley, * District Judge.

                          Opinion by Judge R. Nelson;
                           Dissent by Judge Whaley


                                  SUMMARY **


                    Federal Rulemaking / Judicial Review

            The panel vacated the district court’s order that granted
        the motion of 22 states and the District of Columbia
        (“Plaintiffs”) to enjoin the U.S. Department of State
        (“DOS”)’s Final Rule removing 3D-printed guns and their
        associated files from the U.S. Munitions List.

             Under the International Security Assistance and Arms
        Export Control Act of 1976 (the “Control Act”) (codified at
        22 U.S.C. § 2778(a)(1)), Congress authorized the President
        to designate “defense articles” and regulate their import and
        export. When DOS designates an item as a defense article,
        it is placed on the U.S. Munitions List and regulated by the
        International Traffic in Arms Regulations (“ITAR”).
        Congress delegated to the President’s discretion the decision
        concerning when an item becomes a “defense article.” The
        Department of Commerce (“Commerce”) is empowered to
        regulate non-Munitions List items under the Export Control

            *
              The Honorable Robert H. Whaley, United States District Judge for
        the Eastern District of Washington, sitting by designation.
            **
               This summary constitutes no part of the opinion of the court. It
        has been prepared by court staff for the convenience of the reader.
Case 2:20-cv-00111-RAJ Document 126 Filed 04/27/21 Page 4 of 36




        4     STATE OF WASHINGTON V. U.S. DEP’T OF STATE

        Reform Act, and these items are placed on the Commerce
        Control List (“CCL”). Congress gave Commerce broad
        discretion in deciding which items to place on the CCL.

            On May 24, 2018, DOS proposed a rule removing 3D-
        printed-gun files from the Munitions List and regulation
        under ITAR, and placing them on the CCL, regulated by
        Commerce under the Export Administration Regulations
        instead. The same day, Commerce proposed its own rule
        expressly assuming regulatory jurisdiction over these items.
        Following notice and comments, DOS and Commerce,
        respectively, promulgated Final Rules on January 23, 2020.
        Pursuant to plaintiffs’ action challenging both Final Rules
        under the Administrative Procedure Act (“APA”), the
        district court preliminarily enjoined only the DOS Final
        Rule.

            The panel held that Congress expressly precluded
        judicial review of the relevant agency actions here.

            The panel first addressed the reviewability of the DOS
        Final Rule. The panel held that clear and convincing
        evidence demonstrated that § 2778(h) of the Control Act
        could only be read one way: Congress precluded judicial
        review of both the designation and undesignation of items as
        defense articles.

            The panel next addressed the reviewability of the
        Commerce Final Rule. The panel held that Congress not
        only barred APA challenges to Commerce’s Reform Act
        functions, it rendered them, in effect, judicially
        unreviewable. Because the APA’s § 702 did not apply to
        functions exercised under the Reform Act, federal sovereign
        immunity had not been waived, precluding judicial review
        of the plaintiffs’ challenge. The panel held that the district
        court erred by enjoining the DOS Final Rule in part for
Case 2:20-cv-00111-RAJ Document 126 Filed 04/27/21 Page 5 of 36




              STATE OF WASHINGTON V. U.S. DEP’T OF STATE            5

        perceived procedural deficiencies in the Commerce Final
        Rule.

            The panel held that because both the DOS and
        Commerce Final Rules were unreviewable, the plaintiffs had
        not demonstrated the requisite likelihood of success on the
        merits, and therefore, a preliminary injunction was not
        merited. The panel remanded with instructions to dismiss.

            Dissenting, District Judge Whaley would affirm the
        district court’s order granting plaintiffs’ request for a
        preliminary injunction. Judge Whaley disagreed with the
        majority’s holding which would allow the new regulatory
        system to escape appropriate oversight. He would affirm the
        district court’s determination that the plaintiffs have
        demonstrated a likelihood of success on the merits as to their
        claims that DOS’s Final Rule was arbitrary and capricious,
        and the district court’s finding that DOS failed to comply
        with the notice requirement under the APA before
        implementing its rule.


                                COUNSEL

        Daniel Aguilar (argued) and Sharon Swingle, Appellate
        Staff, Civil Division, United States Department of Justice,
        Washington, D.C., for Defendants-Appellants.

        Brendan Selby (argued) and Kristin Beneski, Assistant
        Attorneys General; Jeffrey Rupert, Division Chief; Robert
        W. Ferguson, Attorney General; Office of the Attorney
        General, Seattle, Washington; Xavier Becerra, Attorney
        General; John W. Killeen, Deputy Attorney General; Office
        of the Attorney General, Sacramento, California; Philip J.
        Weiser, Attorney General; Grant T. Sullivan, Assistant
Case 2:20-cv-00111-RAJ Document 126 Filed 04/27/21 Page 6 of 36




        6     STATE OF WASHINGTON V. U.S. DEP’T OF STATE

        Solicitor General; Office of the Attorney General, Denver,
        Colorado; William Tong, Attorney General; Maura Murphy
        Osborne, Assistant Attorney General; Kimberly Massicotte
        and Joseph Rubin; Office of the Attorney General, Hartford,
        Connecticut; Kathleen Jennings, Attorney General;
        Christian Douglas Wright, Director of Impact Litigation;
        Jillian A. Lazar, Deputy Attorney General; Office of the
        Attorney General, Wilmington, Delaware; Karl A. Racine,
        Attorney General; Jacqueline R. Bechara, Appellate
        Litigation Fellow; Office of the Solicitor General,
        Washington, D.C.; Clare E. Connors, Attorney General;
        Robert T. Nakatsuji, Deputy Attorney General; Office of the
        Attorney General, Honolulu, Hawaii; Kawme Raoul,
        Attorney General; Kathryn Hunt Muse, Deputy Chief,
        Public Interest Division; Darren Kinkead, Assistant
        Attorney General; Office of the Attorney General, Chicago,
        Illinois; Aaron M. Frey, Attorney General; Susan P. Herman,
        Chief Deputy Attorney General; Office of the Attorney
        General, Augusta, Maine; Brian E. Frosh, Attorney General;
        Jeffrey P. Dunlap and Steven M. Sullivan; Office of the
        Attorney General, Baltimore, Maryland; Maura Healey,
        Attorney General; Phoebe Fischer-Groban, Assistant
        Attorney General; Office of the Attorney General, Boston,
        Massachusetts; Dana Nessel, Attorney General; Joseph T.
        Froehlich, Assistant Attorney General; Office of the
        Attorney General, Lansing, Michigan; Keith Ellison,
        Attorney General; Jacob Campion, Assistant Attorney
        General; Office of the Attorney General, St. Paul,
        Minnesota; Gurbir S. Grewal, Attorney General; Jeremy M.
        Feigenbaum, State Solicitor; Office of the Attorney General,
        Trenton, New Jersey; Hector Balderas, Attorney General;
        Nicholas M. Sydow, Civil Appellate Chief; Office of the
        Attorney General, Albuquerque, New Mexico; Letitia
        James, Attorney General; Daniela Nogueira, Assistant
        Attorney General; Steven C. Wu, Deputy Solicitor General;
Case 2:20-cv-00111-RAJ Document 126 Filed 04/27/21 Page 7 of 36




              STATE OF WASHINGTON V. U.S. DEP’T OF STATE           7

        Office of the Attorney General, New York, New York;
        Joshua H. Stein, Attorney General; Sripriya Narasimhan,
        Deputy General Counsel; Department of Justice, Raleigh,
        North Carolina; Ellen F. Rosenblum, Attorney General;
        Carla Scott, Senior Assistant Attorney General; Office of the
        Attorney General, Portland, Oregon; Michael Kron, Special
        Counsel, Office of the Attorney General, Salem, Oregon;
        Joshua Shapiro, Attorney General; Jacob B. Boyer, Deputy
        Attorney General; Office of the Attorney General,
        Philadelphia, Pennsylvania; Peter F. Neronha, Attorney
        General; Justin J. Sullivan, Special Assistant Attorney
        General; Office of the Attorney General, Providence, Rhode
        Island; T.J. Donovan, Attorney General; Benjamin D.
        Battles, Solicitor General; Office of the Attorney General,
        Montpelier, Vermont; Mark R. Herring, Attorney General;
        Samuel T. Towell, Deputy Attorney General, Civil
        Litigation; Office of the Attorney General, Richmond,
        Virginia; Joshua L. Kaul, Attorney General; Brian P.
        Keenan, Assistant Attorney General; Department of Justice
        Madison, Wisconsin; for Plaintiffs-Appellees.

        Neal Kumar Katyal and Jo-Ann Tamila Sagar, Hogan
        Lovells US LLP, Washington, D.C., for Amicus Curiae
        Brady.
Case 2:20-cv-00111-RAJ Document 126 Filed 04/27/21 Page 8 of 36




        8     STATE OF WASHINGTON V. U.S. DEP’T OF STATE

                                 OPINION

        R. NELSON, Circuit Judge:

            The U.S. Department of State (“DOS”) and Department
        of Commerce appeal the district court’s order granting the
        motion of 22 states and the District of Columbia to enjoin
        DOS’s final rule removing 3D-printed guns and their
        associated files from the U.S. Munitions List. Because
        Congress expressly precluded review of the relevant agency
        actions here, we vacate the injunction and remand with
        instructions to dismiss.

                                      I

                                      A

            In 1976, Congress authorized the President to “designate
        those items which shall be considered defense articles” and
        “to promulgate regulations for the import and export of such
        articles.” International Security Assistance and Arms Export
        Control Act of 1976 (“Control Act”), Pub. L. No. 94-329,
        § 212(a)(1), 90 Stat. 729, 744 (codified at 22 U.S.C.
        § 2778(a)(1)). The President subsequently delegated his
        authority to the Secretary of State. Administration of Arms
        Export Controls, Exec. Order No. 11,958, 42 Fed. Reg.
        4,311 (Jan. 18, 1977); see also 22 C.F.R. § 120.1(a). In turn,
        DOS promulgated and updated the International Traffic in
        Arms Regulations (“ITAR”) to control the licensing, export,
        and import of defense articles. See generally 22 C.F.R.
        §§ 120–130. When DOS designates an item as a defense
        article, it is placed on the U.S. Munitions List (“Munitions
        List”) and regulated by the ITAR. 22 U.S.C. § 2778(a)(1).
        The ITAR also regulates a defense article’s associated
        technical data. 22 C.F.R. §§ 120.6, 120.10(a)(1), (4).
Case 2:20-cv-00111-RAJ Document 126 Filed 04/27/21 Page 9 of 36




              STATE OF WASHINGTON V. U.S. DEP’T OF STATE              9

            Congress did not define when an item qualifies as a
        “defense article.” Instead, it delegated this decision to the
        President. See 22 U.S.C. § 2778(f)(5)(C) (explaining a
        “defense article” is “an item designated by the President” as
        such); 22 C.F.R. § 120.6 (defining “[d]efense article” as
        “any item . . . designated in” the Munitions List by the
        President).    True, the President must exercise this
        designation authority “[i]n furtherance of world peace and
        the security and foreign policy of the United States.”
        22 U.S.C. § 2778(a)(1). But the point at which an item
        becomes a “defense article” is within the President’s sole
        discretion. Not surprisingly, some courts have historically
        rejected suits challenging designation decisions as
        nonjusticiable political questions. See, e.g., United States v.
        Martinez, 904 F.2d 601 (11th Cir. 1990).

             In 1981, Congress added a provision to the Control Act
        requiring the President to give notice to several
        congressional committees 30 days “before any item is
        removed from the Munitions List.” International Security
        and Development Cooperation Act of 1981, Pub. L. No. 97-
        113, § 107, 95 Stat. 1519, 1522 (codified as amended at 22
        U.S.C. § 2778(f)(1)). So long as the President provides this
        notice, whether to remove an item from the Munitions List
        is still within his discretion. See id.

            In 1989, Congress added an additional wrinkle at the
        heart of this appeal: “The designation . . . of items as defense
        articles . . . shall not be subject to judicial review.” Anti-
        Terrorism and Arms Export Amendments Act of 1989, Pub.
        L. No. 101-222, § 6, 103 Stat. 1892, 1899 (codified at 22
        U.S.C. § 2778(h)).
Case 2:20-cv-00111-RAJ Document 126 Filed 04/27/21 Page 10 of 36




        10       STATE OF WASHINGTON V. U.S. DEP’T OF STATE

                                           B

            The Department of Commerce (“Commerce”) is
        empowered to regulate non-Munitions List items under the
        Export Control Reform Act (“Reform Act”). See 50 U.S.C.
        § 4801 et seq. These items are placed on the Commerce
        Control List (“CCL”), id. § 4813(a), subject to regulation
        under the Export Administration Regulations (“EAR”), 1 see
        generally 15 C.F.R. § 730 et seq. Congress similarly gave
        Commerce broad discretion in deciding which items to place
        on the CCL. Commerce must only use its authority to
        “further significantly the foreign policy of the United
        States,” “fulfill its declared international obligations,” and
        limit exports making a “significant contribution to the
        military potential of any other country” or “prov[ing]
        detrimental to . . . national security.” 50 U.S.C. § 4811(1).
        Congress also exempted Commerce’s “functions exercised
        under [the Reform Act]” from review under the
        Administrative Procedure Act (“APA”). Id. § 4821(a).

                                           C

             On May 24, 2018, DOS proposed a rule removing all
        “non-automatic and semi-automatic firearms to caliber .50
        . . . and all of the parts, components, accessories, and
        attachments specifically designed for those articles” from
        the Munitions List.        International Traffic in Arms
        Regulations: U.S. Munitions List Categories I, II, and III,
        83 Fed. Reg. 24,198, 24,198 (proposed May 24, 2018)
        (“DOS Proposed Rule”). The DOS Proposed Rule clarified
        that technical data would remain on the Munitions List only

             1
              Several important differences between the ITAR and EAR have
        motivated this lawsuit but are substantively irrelevant to the legal issue
        before us.
Case 2:20-cv-00111-RAJ Document 126 Filed 04/27/21 Page 11 of 36




                STATE OF WASHINGTON V. U.S. DEP’T OF STATE                        11

        if “directly related to the defense articles” remaining on the
        Munitions List. Id. at 24,201. Because 3D-printed guns and
        their associated electronic files fell within Category I small-
        caliber firearms, DOS, in effect, proposed to remove 3D-
        printed-gun files from the Munitions List and regulation
        under the ITAR. 2 These and other removed items were to be
        placed on the CCL and regulated by Commerce under the
        EAR instead. Id. at 24,198. DOS also provided a 45-day
        comment period. 3

           The same day, Commerce proposed its own rule
        expressly assuming regulatory jurisdiction over those items
        removed from the Munitions List. Control of Firearms,

            2
              DOS proposed to remove the identified articles because they did
        not “provide the United States with a critical military or intelligence
        advantage.” 83 Fed. Reg. at 24,198. This “includ[ed] many items which
        are widely available in retail outlets in the United States and abroad.” Id.
        But DOS did not suggest that retail availability was the only justification
        for undesignating defense articles and associated technical data. See
        Dissent at 34–35.
            3
               DOS stated it was not required to provide this comment period
        under the APA because of the foreign affairs exception. DOS Proposed
        Rule, 83 Fed. Reg. at 24,200. DOS has repeatedly maintained this
        position since 1954. See United States Munitions List; Enumeration of
        Arms, Ammunition and Implements of War Subject to Import and
        Export Controls, 19 Fed. Reg. 7,403, 7,405 (Nov. 17, 1954). In adopting
        the Control Act, Congress ratified DOS’s position. See Control Act,
        § 212(b)(2), 90 Stat. at 745 (affirming “[a]ll . . . regulations . . . entered
        into under section 414 of the Mutual Security Act of 1954 shall continue
        in full force and effect until modified, revoked, or superseded by
        appropriate authority”); NLRB v. Bell Aerospace Co. Div. of Textron,
        Inc., 416 U.S. 267, 275 (1974) (“[C]ongressional failure to revise or
        repeal the agency’s interpretation is persuasive evidence that the
        interpretation is the one intended by Congress.”). We do not reach
        whether the foreign affairs exception applies, however, because the DOS
        Final Rule is not subject to judicial review. See infra Part II.A.
Case 2:20-cv-00111-RAJ Document 126 Filed 04/27/21 Page 12 of 36




        12    STATE OF WASHINGTON V. U.S. DEP’T OF STATE

        Guns, Ammunition and Related Articles the President
        Determines No Longer Warrant Control Under the United
        States Munitions List, 83 Fed. Reg. 24,166 (proposed May
        24, 2018) (“Commerce Proposed Rule”). Commerce also
        provided a period of public comment. Id. at 24,177.

            During the Proposed Rules’ concurrent comment
        periods, many commentors expressed concerns that shifting
        3D-printed-gun files from the Munitions List to the CCL
        would impermissibly deregulate 3D-printed guns. The
        record is unclear how many commentors expressed these
        concerns. The district court in related litigation found
        “approximately 12% of the comments received in response”
        to the DOS Proposed Rule recognized the Rule’s impact on
        3D-printed-gun files and opposed removing them from the
        Munitions List. Washington v. U.S. Dep’t of State
        (Washington II), 420 F. Supp. 3d 1130, 1138 (W.D. Wash.
        2019). A search of the comment database suggests that this
        number may have been as high as 33 per cent. According to
        the complaint, significantly more comments were received
        after the comment periods closed. Regardless of the exact
        number of comments, interested members of the public were
        aware that the DOS and Commerce Proposed Rules would
        transfer regulatory jurisdiction over 3D-printed-gun files
        from the Munitions List to the CCL. See 5 U.S.C. § 553(c);
        Louis v. Dep’t of Labor, 419 F.3d 970, 975–76 (9th Cir.
        2005).

            DOS responded to these comments in its final rule,
        promulgated on January 23, 2020, explaining that the
        Commerce Final Rule would “sufficiently address the U.S.
        national security and foreign policy interests relevant to
        export controls.” International Traffic in Arms Regulations:
        U.S. Munitions List Categories I, II, and III, 85 Fed. Reg.
        3,819, 3,823 (Jan. 23, 2020) (“DOS Final Rule”); see also
Case 2:20-cv-00111-RAJ Document 126 Filed 04/27/21 Page 13 of 36




              STATE OF WASHINGTON V. U.S. DEP’T OF STATE         13

        id. (noting national security interests would be protected
        given EAR amendments made in the Commerce Final Rule).
        Notably, the DOS Final and Proposed Rules were identical
        in every respect relevant to this appeal. Compare DOS
        Proposed Rule, 83 Fed. Reg. at 24,201–02, with DOS Final
        Rule, 85 Fed. Reg. at 3,830.

            That same day, Commerce promulgated its final rule.
        Control of Firearms, Guns, Ammunition and Related
        Articles the President Determines No Longer Warrant
        Control Under the United States Munitions List, 85 Fed.
        Reg. 4,136, 4,140 (Jan. 23, 2020) (“Commerce Final Rule”).
        Whereas the DOS Proposed and Final Rules were identical
        in all relevant respects, the Commerce Proposed and Final
        Rules were not. Originally, Commerce proposed no changes
        to the EAR as it believed then-existing EAR regulations
        “struck the appropriate approach in providing for national
        security and foreign policy control of firearms that would
        transfer to the CCL.” Id. at 4,141; see also Commerce
        Proposed Rule, 83 Fed. Reg. at 24,167 (explaining that
        “existing EAR concepts” would remain in place). But after
        considering commentors’ concerns, Commerce decided to
        add 15 C.F.R. § 734.7(c) to ensure that 3D-printed-gun files
        would remain regulated, even if posted online. Commerce
        Final Rule, 85 Fed. Reg. at 4,141–42; see also id. at 4,172–
        73 (codified at 15 C.F.R. § 734.7(c)). Commerce’s new
        substantive change, ultimately, is what undergirds the
        States’ claims against both agencies.

           The day the Final Rules were promulgated, 22 states and
        the District of Columbia (“States”) sued DOS and
        Commerce, claiming both Final Rules violated the APA and
        seeking to preliminarily and permanently enjoin their
        enforcement.      Washington v. U.S. Dep’t of State
        (Washington III), 443 F. Supp. 3d 1245, 1253 (W.D. Wash.
Case 2:20-cv-00111-RAJ Document 126 Filed 04/27/21 Page 14 of 36




        14     STATE OF WASHINGTON V. U.S. DEP’T OF STATE

        2020). The district court held the Final Rules were
        reviewable and the States had shown a likelihood of success
        on their APA claims. Id. at 1255–60. The district court
        primarily faulted the Commerce Final Rule for its procedural
        errors in adding § 734.7(c), e.g., id. at 1257, but
        preliminarily enjoined only the DOS Final Rule as it related
        to the transfer of 3D-printed-gun files, id. at 1262–63. DOS
        and Commerce appealed. 4

                                          II

            We review the grant of a preliminary injunction for an
        abuse of discretion, the underlying legal conclusions de
        novo, and factual findings for clear error. Am. Trucking
        Ass’n, Inc. v. City of Los Angeles, 559 F.3d 1046, 1052 (9th
        Cir. 2009). Questions of statutory interpretation are
        reviewed de novo. Id. Accordingly, whether Congress
        statutorily precluded judicial review of final agency action
        under 5 U.S.C. § 701(a)(1) is also reviewed de novo. See
        Hyatt v. Off. of Mgmt. & Budget, 908 F.3d 1165, 1170–72
        (9th Cir. 2018).

                                          III

            An individual “suffering legal wrong because of agency
        action” is entitled to judicial review under the APA. 5
        U.S.C. § 702. An agency’s action is unreviewable, however,
        if a “statute[] preclude[s] judicial review.” Id. § 701(a)(1).
        That said, the APA’s “basic presumption of judicial review”

             4
               There is additional procedural history relevant to other issues
        raised on appeal. See Def. Distributed v. U.S. Dep’t of State, 838 F.3d
        451 (5th Cir. 2016); Washington II, 420 F. Supp. 3d 1130, dismissed as
        moot sub nom., Washington v. Def. Distributed, No. 20-35030, 2020 WL
        4332902, *1 (9th Cir. Jul. 21, 2020). Because we do not reach these
        issues, however, we do not detail these prior cases.
Case 2:20-cv-00111-RAJ Document 126 Filed 04/27/21 Page 15 of 36




              STATE OF WASHINGTON V. U.S. DEP’T OF STATE           15

        can only be overcome if there is “clear and convincing”
        evidence that Congress intended to preclude judicial review.
        Abbott Lab’ys v. Gardner, 387 U.S. 136, 140–41 (1967),
        abrogated on other grounds by Califano v. Sanders, 430
        U.S. 99 (1977). The texts of both the Control Act and
        Reform Act demonstrate Congress’s intent to preclude
        judicial review of both the DOS and Commerce Final Rules.

                                      A

             We first turn to the reviewability of the DOS Final Rule.
        The Control Act states: “The designation . . . of items as
        defense articles or defense services for purposes of this
        section shall not be subject to judicial review.” 22 U.S.C.
        § 2778(h). A plaintiff cannot challenge the government’s
        decision to designate items as defense articles. E.g.,
        Martinez, 904 F.2d at 601–03; United States v. Pulungan,
        569 F.3d 326, 326–28 (7th Cir. 2009); United States v. Roth,
        628 F.3d 827, 832 (6th Cir. 2011). That said, we are
        presented with a slightly different question: whether
        § 2778(h) bars judicial review of the decision to undesignate
        items as defense articles (i.e., remove them from the
        Munitions List). The district court relied on Washington v.
        U.S. Department of State (Washington I), 318 F. Supp. 3d
        1247, 1260 (W.D. Wash. 2018), which erroneously stated in
        passing that “Congress chose not to make unreviewable”
        “the removal of an item from the Munitions List.”
        Washington III, 443 F. Supp. 3d at 1255 (alteration adopted).
        But the original public meaning of § 2778(h) makes clear
        that the undesignation of an item as a defense article is also
        judicially unreviewable. See Wisc. Cent. Ltd. v. United
        States, 138 S. Ct. 2067, 2070 (2018) (“[O]ur job is to
        interpret the words consistent with their ordinary meaning
        . . . at the time Congress enacted the statute.” (citation
        omitted)).
Case 2:20-cv-00111-RAJ Document 126 Filed 04/27/21 Page 16 of 36




        16       STATE OF WASHINGTON V. U.S. DEP’T OF STATE

            The phrase “designation . . . as defense articles” in
        § 2778(h) is substantively identical to the phrase in
        § 2778(a)(1) under which the President is authorized to
        “designate [items] . . . as defense articles.” Accordingly, we
        assume these same phrases “used in different parts of the
        same act are intended to have the same meaning,” unless
        context demonstrates otherwise. Taniguchi v. Kan Pac.
        Saipan, Ltd., 566 U.S. 560, 571 (2012) (citations and internal
        quotation marks omitted); Cherokee Nation v. Georgia, 30
        U.S. (5 Pet.) 1, 19 (1831) (“[T]he same words have not
        necessarily the same meaning attached to them when found
        in different parts of the same instrument: their meaning is
        controlled by context.”).

            The term “designate” in § 2778(a)(1) was originally
        understood to authorize both designations and
        undesignations. In 1976, Congress authorized the President
        to “designate” items as defense articles in § 2778(a)(1), but
        did not expressly authorize the President to undesignate, or
        remove, items from the Munitions List. See 22 U.S.C.
        § 2778(a)(1). Nonetheless, the President immediately
        thereafter delegated authority to the Secretary of State to
        make “[d]esignations, including changes in designations . . .
        of items or categories which shall be considered as defense
        articles.” See Administration of Arms Export Controls,
        Exec. Order No. 11,958, 42 Fed. Reg. 4,311 (Jan. 18, 1977)
        (emphasis added). From 1976 on, items were routinely
        designated and undesignated as defense articles. 5


             5
              See, e.g., 35 Fed. Reg. 19,994, 19,995 (Dec. 31, 1970)
        (“remov[ing] from the U.S. Munitions List” various items like “helium,
        JATO units, airfield matting, propollers used on reciprocating aircraft
        engines, [and] aircraft tires”); compare also 22 C.F.R. § 121.01,
        Category I(e) (1979) (designating “bayonets and specifically designed
Case 2:20-cv-00111-RAJ Document 126 Filed 04/27/21 Page 17 of 36




               STATE OF WASHINGTON V. U.S. DEP’T OF STATE                   17

            Congress’s later addition to the Control Act supports this
        reading as well. In 1980, Congress required the President to
        review the Munitions List and determine which items, “if
        any, should be removed from such List.” International
        Security and Development Cooperation Act of 1980, Pub. L.
        No. 96-533, § 108(a), 94 Stat. 3131, 3137. A year later,
        Congress modified this language slightly, requiring the
        President to “periodically review the items on the United
        States Munitions List” and provide 30-days’ notice to
        congressional committees “before any item is removed from
        the Munitions List.” Pub. L. No. 97-113, § 107, 95 Stat. at
        1522 (codified as amended at § 2778(f)(1)) (emphasis
        added).

            Despite recognizing the President’s power to remove
        items from the Munitions List, these amendments contain no
        language expressly granting the President that authority.
        Rather, Congress recognized what had always been implicit
        from § 2778(a)(1): the lesser power to undesignate is part
        and parcel of the greater power to designate. See id.; see also
        United States v. Hudson, 11 U.S. (7 Cranch) 32, 33 (1812)
        (finding Congress’s power to create federal courts includes
        the lesser power to restrict jurisdiction); Seila Law LLC v.
        CFPB, 140 S. Ct. 2183, 2211 (2020) (finding the President’s
        executive power “generally includes the ability to supervise
        and remove the agents who wield executive power in his
        stead.”).

           The dissent finds it “plausible” to assume that “the
        President’s power to remove articles from the Munitions List
        stems from § 2778(f) rather than § 2778(a).” Dissent at 28.

        components therefor” as defense articles), with Revision of the ITAR, 45
        Fed. Reg. 83,970, 83,971 (proposed Dec. 19, 1980) (proposing to remove
        bayonets from the Munitions List).
Case 2:20-cv-00111-RAJ Document 126 Filed 04/27/21 Page 18 of 36




        18    STATE OF WASHINGTON V. U.S. DEP’T OF STATE

        But neither the 1980 nor 1981 iterations of § 2778(f) contain
        language suggesting a delegation of power. The 1980
        amendment obligates the President to review the Munitions
        List “in order to determine which of such articles . . . , if any,
        should be removed”—no language authorizing the President
        to remove defense articles in the first place. See Pub. L. No.
        96-533, § 108(a), 94 Stat. at 3137. In the 1981 amendment,
        Congress omitted the word “removed” from the same phrase
        entirely. Instead, the President now must review Munitions
        List items “to determine what items, if any, no longer
        warrant export controls under this section.” See Pub. L. No.
        97-113, § 107, 95 Stat. at 1522. Only after discussing
        reporting requirements does § 2778(f) mention that the
        “report shall be submitted at least 30 days before any item is
        removed from the Munitions List.” Id. We reject the
        dissent’s assumption that Congress buried a delegation so
        foundational to the President’s Control Act authority in
        § 2778(f), as Congress “does not . . . hide elephants in
        mouseholes.” See Whitman v. Am. Trucking Ass’ns, 531
        U.S. 457, 468 (2001).

            Rather, the Control Act’s only plausible reading is that
        § 2778(a)(1) was originally understood to include both the
        authority to designate and undesignate. It thus follows that
        § 2778(h)’s use of the same phrase in the same way plainly
        means the same thing: designations include undesignations.
        See Taniguchi, 566 U.S. at 571.

            Nonetheless, the dissent finds Congress’s single mention
        of “removed” in § 2778(f) to mean that designations and
        removals were intended to be treated differently in
        § 2778(h). Dissent at 26–30. Removals are singled out in
        the congressional review context.          But relying on
        congressional reporting requirements to determine the scope
        of judicial review is at best questionable. See Guerrero v.
Case 2:20-cv-00111-RAJ Document 126 Filed 04/27/21 Page 19 of 36




              STATE OF WASHINGTON V. U.S. DEP’T OF STATE           19

        Clinton, 157 F.3d 1190, 1196 (9th Cir. 1998) (clarifying
        “congressional reporting requirements are, and heretofore
        have been, a management tool employed by Congress for its
        own purposes” (citation omitted)); see also Dep’t of Com. v.
        New York, 139 S. Ct. 2551, 2602 (2019) (Alito, J.,
        concurring in part). Even if we relied on this distinction, it
        bolsters our conclusion: Congress distinguished removals in
        § 2778(f) for congressional review, but a few years later
        chose not to do so in § 2778(h) for judicial review. Instead,
        Congress used the same phrase in § 2778(a)(1) and
        § 2778(h) despite § 2778(f)’s intervening enactment.

            The dissent also incorrectly applies the canon of
        expressio unius est exclusio alterius. We agree generally
        “that all omissions from a statute should be understood as
        intentional exclusions.” Dissent at 28 (citing Wheeler v. City
        of Santa Clara, 894 F.3d 1046, 1054 (9th Cir. 2018)). This
        canon only applies, however, if “it is fair to suppose that
        Congress considered the unnamed possibility and meant to
        say no to it.” Marx v. Gen. Revenue Corp., 568 U.S. 371,
        381 (2013) (internal quotation marks and citation omitted).
        But it is not “fair to suppose” that Congress intended to
        exclude removal decisions from § 2778(h)’s scope when
        using a phrase previously used to encompass such decisions.
        If anything, we “expect[] Congress to have been explicit”
        when using the same term to mean different things.
        Gustafson v. Alloyd Co., 513 U.S. 561, 573 (1995). There is
        no explicit indication here, and thus the expressio unius
        canon does not apply.

            Because § 2778(f) does not delegate to the President
        authority to remove defense articles, this interpretation
        would also invalidate some of the President’s core and
        commonly understood functions under the Control Act. See
        Decker v. Nw. Env’t Def. Ctr., 568 U.S. 597, 623 (2013)
Case 2:20-cv-00111-RAJ Document 126 Filed 04/27/21 Page 20 of 36




        20       STATE OF WASHINGTON V. U.S. DEP’T OF STATE

        (Scalia, J., concurring in part) (“Applying the interpretive
        presumption of validity . . . we are to prefer the meaning that
        preserves to the meaning that destroys.” (cleaned up)). If we
        assume § 2778(h) does not include undesignations, logically
        the same phrase in § 2778(a)(1) would not either. See
        Taniguchi, 566 U.S. at 571. Such an interpretation would
        suggest the President never had authority to do what has
        been done for decades without any whiff of congressional
        disapproval. Cf. Bell Aerospace, 416 U.S. at 275. We adopt
        the plainer reading: Congress authorized the President to
        designate and undesignate defense articles in § 2778(a), and
        it used the exact same meaning in § 2778(h).

              The States also contend § 2778(h) only shields from
        review decisions to place items on the Munitions List since
        only the designation of items “as defense articles” is
        judicially unreviewable. See 22 U.S.C. § 2778(h). Under
        the Control Act and the ITAR, designating an item “as a
        defense article” is, in effect, synonymous with placing an
        item on the Munitions List. See 22 U.S.C. § 2778(a)(1)
        (“The items so designated shall constitute the United States
        Munitions List.”); 22 C.F.R. § 121.1 (“In this part, articles
        . . . and related technical data are designated as defense
        articles . . . and constitute the U.S. Munitions List.”). But
        the same phrase—“as defense articles”—does not limit the
        meaning of “designate” in § 2778(a)(1). The States provide
        no reason why we should treat the same phrase in § 2778(h)
        any differently. 6 See Taniguchi, 566 U.S. at 571; Gustafson,
        513 U.S. at 573.


             6
              The States also cite legislative history in support of their argument.
        “But legislative history is not the law.” Epic Sys. Corp. v. Lewis, 138 S.
        Ct. 1612, 1631 (2018). Nor do we “inquire what the legislature meant;
        we ask only what the statute means.” Id. (alteration adopted) (citation
Case 2:20-cv-00111-RAJ Document 126 Filed 04/27/21 Page 21 of 36




               STATE OF WASHINGTON V. U.S. DEP’T OF STATE                      21

            At a more fundamental level, the States’ reliance on the
        phrase “as defense articles” misunderstands what actually
        happens when DOS removes an item from the Munitions
        List. The States argue that removing an item is akin to
        designating an item as something other than a defense
        article. But by removing an item from the Munitions List,
        DOS only undesignates the defense article and no longer
        regulates it—DOS does not re-designate an item as a non-
        defense article or place it on some alternative list. Put
        differently, when removing items from the Munitions List,
        DOS merely removes those items’ designations “as defense
        articles.” Thus, § 2778(h) textually remains in full force.

              The dissent attempts to cabin our analysis as “[a]t best
        . . . a plausible account for how to interpret the statute.”
        Dissent at 30. But the dissent does not offer a plausible
        counter-reading of § 2778(h). Adopting the dissent’s
        position would “unreasonably” give the same phrase “two
        different meanings in the same section of the statute,” see
        Mohasco Corp. v. Silver, 447 U.S. 807, 826 (1980); find a
        foundational delegation implicitly buried in a congressional

        and internal quotation marks omitted). And as the States admit in their
        brief, “because the plain language of Section 2778(h) is clear and precise,
        it is unnecessary to consult legislative history.” Regardless, the
        legislative history relied upon is ambiguous at best. Compare 135 Cong.
        Rec. 31,346 (1989) (explaining § 2778(h) was added to ensure the
        agencies themselves should settle “whether an item should be on the
        Munitions List or the Commodity Control List,” suggesting both
        designations and undesignations were intended to be judicially
        unreviewable (emphasis added)), with 135 Cong. Rec. H-9,626 (daily ed.
        Nov. 21, 1989) (statement of Rep. Dante Fascell) (noting the addition of
        § 2778(h) “concerns the judicial review procedures for placing items on
        the Munitions List.” (emphasis added)). More importantly, this history
        contains no indication that the terms “designation” or “as defense
        articles” were intended to hold different meanings in § 2778(a)(1) and
        § 2778(h).
Case 2:20-cv-00111-RAJ Document 126 Filed 04/27/21 Page 22 of 36




        22       STATE OF WASHINGTON V. U.S. DEP’T OF STATE

        review provision, see Am. Trucking Ass’ns, 531 U.S. at 468;
        and invalidate a basic and commonly understood authority
        of the President under the Control Act, see Decker, 568 U.S.
        at 623 (Scalia, J., concurring in part). 7 Absent other
        plausible readings, clear and convincing evidence
        demonstrates that § 2778(h) can only be read in one way:
        Congress precluded judicial review of both the designation
        and undesignation of items as defense articles. 8

                                           B

            We next turn to the reviewability of the Commerce Final
        Rule. The Reform Act states: “[T]he functions exercised
        under [the Reform Act] shall not be subject to sections 551,
        553 through 559, and 701 through 706 of Title 5.” 50 U.S.C.
        § 4821(a). As applied here, this provision is clear and

             7
               The dissent also provides “additional reasons” for why Congress
        may have wanted to treat judicial review of removals and designations
        differently. Dissent at 29. Congress may decide to codify these policy
        considerations in the future. But § 2778(h) as currently written does not
        reflect them.       Ambiguity cannot be created by non-textual
        considerations. See Carcieri v. Salazar, 555 U.S. 379, 387 (“[W]e must
        apply the statute according to its terms.” (citations omitted)).
             8
               DOS and Commerce contend Congress has exclusive review of
        removal actions because of the congressional reporting provision in
        § 2778(f). The D.C. Circuit has rejected the argument that such
        congressional reporting requirements inferably preclude judicial review.
        Armstrong v. Bush, 924 F.2d 282, 291–92 (D.C. Cir. 1991). We reject
        the agencies’ argument for the same reasons. Given the different nature
        of provisions creating congressional review and provisions barring
        judicial review, see Guerrero, 157 F.3d at 1196, the enactment of a
        congressional reporting requirement is insufficient to demonstrate “clear
        and convincing” evidence of an intent to bar judicial review. See Abbott
        Lab’ys, 387 U.S. at 141 (“The right to review is too important to be
        excluded on such slender and indeterminate evidence of legislative
        intent.”).
Case 2:20-cv-00111-RAJ Document 126 Filed 04/27/21 Page 23 of 36




              STATE OF WASHINGTON V. U.S. DEP’T OF STATE         23

        unambiguous: the Commerce Final Rule amended the EAR
        pursuant to the Reform Act; therefore the Rule is not
        reviewable under the APA. See Commerce Final Rule, 85
        Fed. Reg. at 4,169 (“[The Reform Act] provides the legal
        basis for [Commerce]’s principal authorities and serves as
        the authority under which [Commerce] issues this rule.”).

            The district court recognized as much, noting the
        “Commerce Rule, when viewed in isolation, appears to fall
        within [§ 4821(a)’s] exemption.” Washington III, 443 F.
        Supp. 3d at 1255. Nonetheless, the district court believed,
        without citation to authority, it could review the Commerce
        Final Rule because it was promulgated in conjunction with
        the DOS Final Rule. Id. at 1255–56. Even assuming the
        DOS Final Rule was reviewable (it is not), this theory of
        review goes beyond established principles of delegated
        authority and agency action. “[A]n agency literally has no
        power to act . . . unless and until Congress confers power
        upon it.” See La. Pub. Serv. Comm’n v. FCC, 476 U.S. 355,
        374 (1986). Accordingly, Commerce could have only acted
        pursuant to its delegated authority under the Reform Act in
        promulgating its Final Rule. And because Commerce
        engaged in “functions exercised under” the Reform Act, the
        Reform Act expressly bars APA challenges, regardless of
        joint agency efforts.

            Congress not only barred APA challenges to
        Commerce’s Reform Act functions; it rendered them, in
        effect, judicially unreviewable. The federal government
        cannot be sued unless it first waives sovereign immunity.
        Cohens v. Virginia, 19 U.S. (6 Wheat.) 264, 412 (1821)
        (“The universally received opinion is, that no suit can be
        commenced or prosecuted against the United States . . . .”);
        see also Federalist No. 81 (Alexander Hamilton) (“It is
        inherent in the nature of sovereignty not to be amendable to
Case 2:20-cv-00111-RAJ Document 126 Filed 04/27/21 Page 24 of 36




        24       STATE OF WASHINGTON V. U.S. DEP’T OF STATE

        the suit of an individual without its consent.” (emphasis
        omitted)). And the APA is, foremost, a waiver of sovereign
        immunity to allow private litigants to challenge agency
        action. 5 U.S.C. § 702; Ramos v. Wolf, 975 F.3d 872, 900
        (9th Cir. 2020) (R. Nelson, J., concurring). But because
        § 702 does not apply to “functions exercised under” the
        Reform Act, 50 U.S.C. § 4821(a), federal sovereign
        immunity has not been waived, precluding judicial review of
        the States’ challenge.

             The dissent would hold that the bar on APA review under
        the Reform Act is irrelevant to this appeal given that the
        district court only enjoined the DOS Final Rule. Dissent
        at 30–31. We agree that the district court could have taken
        judicial notice of Commerce’s Proposed and Final Rules.
        See United States v. Woods, 335 F.3d 993, 1001 (9th Cir.
        2003). This is especially true given DOS considered
        Commerce’s Final Rule when making the decision to
        remove 3D-printed-gun files from the Munitions List. See
        DOS Final Rule, 85 Fed. Reg. at 3,823. But contrary to the
        dissent’s assertion, Dissent at 30, the district court did more
        than take judicial notice. Like the dissent, the district court
        never acknowledged that the DOS Proposed and Final Rules
        were identical in every substantive respect—DOS did what
        it said it would do. Instead, the district court grounded its
        substantive APA review in part on perceived procedural
        defects of the Commerce Final Rule, especially Commerce’s
        “out of left field” decision to include § 734.7(c) in its final
        rule. 9


             9
              See Washington III, 443 F. Supp. 3d at 1257 (finding “neither
        agency gave any indication that a specific regulation would apply to the
        online dissemination of 3-D gun files”); id. at 1257 n.3 (noting
        “Commerce all but acknowledges [the fact that its Final Rule was
Case 2:20-cv-00111-RAJ Document 126 Filed 04/27/21 Page 25 of 36




               STATE OF WASHINGTON V. U.S. DEP’T OF STATE                       25

            Accordingly, the district court also erred by enjoining the
        DOS Final Rule in part for perceived procedural deficiencies
        in the Commerce Final Rule.

                                            C

            Because both the DOS and Commerce Final Rules are
        unreviewable, the States have not demonstrated the requisite
        likelihood of success on the merits. See Winter v. Nat. Res.
        Def. Council, Inc., 555 U.S. 7, 20 (2008). Absent this
        showing, we need not address the other preliminary
        injunction factors. Glob. Horizons, Inc. v. U.S. Dep’t of
        Labor, 510 F.3d 1054, 1058 (9th Cir. 2007).

                                            IV

            Congress expressly barred judicial review of
        designations and undesignations of defense articles under
        the Control Act and of any functions exercised under the
        Reform Act. Accordingly, the district court erred in
        reviewing the DOS and Commerce Final Rules, and its
        injunction is therefore contrary to law.

           VACATED and REMANDED with instructions to
        dismiss.



        deficient] in the notice of final rulemaking”); id. at 1257 (criticizing the
        notice of proposed rulemaking processes as the Proposed Commerce
        Rule only referenced “existing EAR concepts of jurisdictions and
        controls”); id. (criticizing the Commerce Rule’s change in jurisdiction as
        “com[ing] out of left field”); id. at 1258 (finding the States likely to
        succeed on the merits as they “had no opportunity to comment on a
        scheme that applies specifically to 3-D files, including the potential
        public safety implications that would occur from implementing the Final
        Rules in their current form”).
Case 2:20-cv-00111-RAJ Document 126 Filed 04/27/21 Page 26 of 36




        WHALEY, District Judge, dissenting:

            This case concerns the regulatory authority over 3D-
        printed gun files (hereinafter “3D gun files”), which can be
        used to produce undetectable, untraceable, and deadly
        weapons. During prior litigation, the U.S. Department of
        State (“DOS”) argued that the proliferation of this
        technology could provide terrorist and criminal
        organizations with access to dangerous firearms, contribute
        to armed conflict and terrorist or criminal acts, and
        undermine global export control and non-proliferation
        regimes. However, DOS abruptly changed course in 2018,
        transferring its regulatory authority over 3D gun files to the
        Department of Commerce (“Commerce”). The States and
        amicus argue that this new regime contains substantial
        loopholes that would allow for the widespread proliferation
        of this dangerous technology.

           I disagree with the majority’s holding which allows this
        new regulatory system to escape appropriate oversight.
        Therefore, I respectfully dissent.

                                      I.

            The majority’s conclusion that DOS’s final rule is
        unreviewable flows from DOS’s argument that
        “designation” in 22 U.S.C. §§ 2778(a)(1) & 2778(h) must
        hold the same meaning, and the majority speculates that the
        phrase “designate . . . as defense articles” in § 2778(a)(1)
        was originally understood to authorize designations and
        removals. Majority Op. at 16. In support of this position,
        the majority points to 22 U.S.C. § 2778(f), which reads,
        “The President may not remove any item from the Munitions
        List until 30 days after the date on which the President has
        provided notice of the proposed removal to [Congress] . . . .”
        The majority interprets this to mean that when Congress
        created the 30-day notice period for removal actions from
Case 2:20-cv-00111-RAJ Document 126 Filed 04/27/21 Page 27 of 36




              STATE OF WASHINGTON V. U.S. DEP’T OF STATE              27

        the Munitions List, it must have assumed that the President
        already had this removal power.

            “[O]nly upon a showing of clear and convincing
        evidence of a contrary legislative intent should the courts
        restrict access to judicial review.” Abbott Labs. v. Gardner,
        387 U.S. 136, 141 (1967) (citation and internal quotation
        marks omitted)), abrogated on other grounds by Califano v.
        Sanders, 430 U.S. 99 (1977). Although the majority
        contends that its interpretation of the statute meets this “clear
        and convincing” standard, a more plausible interpretation of
        § 2778(f) is that through the addition of this provision,
        Congress intended to treat designations and removals
        separately. Under the plain language of the amendment,
        § 2778(f) could likely be read as singling out “removal” as a
        distinct power, and then subjecting it to congressional
        oversight. Following this reasoning, the addition of
        § 2778(f) in 1981 evinces Congress’s intent to separate
        designation from removal, and then to distinguish between
        these processes. Accordingly, Congress’s later amendment
        in 1989 barring judicial review was therefore intended to
        render only “designation” actions unreviewable, while
        leaving removal decisions subject to judicial review. This
        interpretation follows the well-established canon of statutory
        interpretation that Congress’s use of different terms
        demonstrates a difference in meaning. See Henson v.
        Santander Consumer USA Inc., 137 S. Ct. 1718, 1723 (2017)
        (“[W]hen we’re engaged in the business of interpreting
        statutes we presume differences in language . . . convey
        differences in meaning.”); Spencer Enters., Inc. v. United
        States, 345 F.3d 683, 689 (9th Cir. 2003) (“[W]e must
        assume that this difference in language is legally
        significant.”).
Case 2:20-cv-00111-RAJ Document 126 Filed 04/27/21 Page 28 of 36




        28    STATE OF WASHINGTON V. U.S. DEP’T OF STATE

            Because it is plausible to interpret § 2778(f) as
        separating removals from designations, the majority’s
        subsequent reasons for precluding judicial review over
        DOS’s final rule are unavailing. For instance, the majority
        contends that the States’ interpretation would invalidate core
        and commonly understood presidential functions by
        implying that the President never had the authority to
        remove defense articles from the Munitions List. However,
        to the extent the President had the implicit authority to
        remove items from the Munitions List when § 2778(a) was
        enacted in 1976, the addition of § 2778(f) shortly thereafter
        clarified that the President’s removal power was separate
        from its designation power and was subject to congressional
        oversight. Under this interpretation, the President’s power
        to remove articles from the Munitions List stems from
        § 2778(f) rather than § 2778(a).

            Likewise, the majority disregards the States’ argument
        under the canon of expressio unius est exclusio alterius,
        which presumes that all omissions from a statute should be
        understood as intentional exclusions, see Wheeler v. City of
        Santa Clara, 894 F.3d 1046, 1054 (9th Cir. 2018), because
        the majority finds no basis to infer an intention by Congress
        to separate designations from removals. However, if
        Congress intended to separate removals from designations
        following the addition of § 2778(f) in 1981, then this would
        support the States’ contention that when Congress enacted
        § 2778(h), it could have expressly barred judicial review
        over removal decisions but declined to do so. See Anti-
        Terrorism and Arms Export Amendments Act of 1989, Pub.
        L. No. 101-222, § 6, 103 Stat. 1892, 1899; NLRB v. SW
        General, Inc., 137 S. Ct. 929, 940 (2017) (application of the
        expressio unius canon depends on context and will apply
        only when “circumstances support[] a sensible inference that
Case 2:20-cv-00111-RAJ Document 126 Filed 04/27/21 Page 29 of 36




              STATE OF WASHINGTON V. U.S. DEP’T OF STATE              29

        the term left out must have been meant to be excluded.”
        (citation and internal quotation marks omitted)).

            There are additional reasons to infer that Congress
        intended to distinguish between designation and removal
        actions. The lack of judicial oversight over designations
        means that the President’s decision over which weapons to
        regulate is wholly discretionary, 22 U.S.C. § 2778(h), and
        thus individual complainants cannot avoid regulation
        through litigation. In contrast, judicial review over the
        removal of items from the Munitions Lists would prevent
        deregulation that is arbitrary or otherwise unlawful.
        Precluding judicial review over designations but not
        removals would therefore align with Congress’s decision to
        provide a congressional check over removals from the
        Munitions List but not designations. In other words,
        § 2778(f) and § 2778(h) when read together indicate
        Congress’s intent to err on the side of regulation, making
        designations discretionary and subjecting removals to
        procedural safeguards. This interpretation could be viewed
        as advancing the statute’s objective to further “world peace
        and the security and foreign policy of the United States . . . .”
        22 U.S.C. § 2778(a)(1). Thus, the full context of the statute
        and its purpose support precluding judicial review over
        designation decisions but not removals. See Rojas v. Fed.
        Aviation Admin., 989 F.3d 666, 672–73 (9th Cir. 2021) (en
        banc) (“[A]s is always true when interpreting statutes,
        statutory context and purpose matter . . .”).

            Given these considerations, contrary to the majority’s
        position, Congress’s intention to preclude judicial review
        over the President’s decision to remove items from the
        Munitions List is not clear and convincing. See Abbott
        Labs., 387 U.S. at 140–41 (restricting access to judicial
        review over agency action requires clear and convincing
Case 2:20-cv-00111-RAJ Document 126 Filed 04/27/21 Page 30 of 36




        30    STATE OF WASHINGTON V. U.S. DEP’T OF STATE

        evidence of a contrary legislative intent). At best, the
        majority has presented a plausible account for how to the
        interpret the statute, but that is not enough. The counter
        interpretation is just as plausible, and this ambiguity allowed
        the district court to exercise judicial review in this case. See
        Dep’t of Homeland Sec. v. Regents of the Univ. of Cal., 140
        S. Ct. 1891, 1905 (2020) (Administrative Procedures Act
        establishes a basic presumption of judicial review over
        agency action); ANA Int’l, Inc. v. Way, 393 F.3d 886, 891
        (9th Cir. 2004) (explaining that “as a matter of the
        interpretive enterprise itself, the narrower construction of a
        jurisdiction-stripping provision is favored over the broader
        one.”).

                                      II.

            As to Commerce’s final rule, I agree with the majority
        that this rule is unreviewable pursuant to 50 U.S.C.
        § 4821(a). However, the district court did not “review”
        Commerce’s final rule. Instead, it concluded that DOS’s
        final rule was unlawful, and then enjoined DOS’s final rule
        from implementation or enforcement. Commerce’s final
        rule, in comparison, was left untouched.

             Although the district court considered the contents of
        Commerce’s final rule in its review of DOS’s final rule, this
        was appropriate given the statutory framework at issue in
        this case. In DOS’s final rule, DOS stated that it was
        transferring its regulatory authority to Commerce and
        expressly invoked Commerce’s final rule. See International
        Traffic in Arms Regulations: U.S. Munitions List Categories
        I, II, and III [hereinafter “ITAR”], 85 Fed. Reg. 3,819, 3,823
        (Dep’t of State Jan. 23, 2020). DOS even explained that
        transferring jurisdiction to regulate certain 3D gun files to
        Commerce was justified because Commerce’s
Case 2:20-cv-00111-RAJ Document 126 Filed 04/27/21 Page 31 of 36




              STATE OF WASHINGTON V. U.S. DEP’T OF STATE          31

               controls on technology and software for
               firearms previously controlled in [Munitions
               List] Category I(a)—and for all other items
               this rule removes from the [Munitions
               List]—sufficiently address the U.S. national
               security and foreign policy interests relevant
               to export controls. In sum, while Commerce
               controls over such items and technology and
               software are appropriate, continued inclusion
               of them on the [Munitions List] is not.

        Id.

              Not only was it appropriate for the district court to
        consider Commerce’s final rule in the analysis, but to ignore
        it would undoubtedly lead to the conclusion that DOS’s final
        rule is arbitrary and capricious. Agency action is arbitrary
        and capricious if the agency fails to explain or acknowledge
        a change in policy. See FCC v. Fox Television Stations, Inc.,
        556 U.S. 502, 515 (2009) (explaining that an agency must
        “provide [a] reasoned explanation for its action . . . [and]
        may not, for example, depart from a prior policy sub silentio
        . . .”). Considered in isolation, DOS’s final rule removes
        certain 3D gun files from the Munitions List and does not
        provide for any replacement regulatory controls. See
        generally ITAR, 85 Fed. Reg. at 3,819–33. So absent
        Commerce’s final rule, the subject 3D gun files would
        become completely unregulated, a clear change in DOS
        policy that would be arbitrary and capricious.

                                    III.

            As to the remaining bases raised by the parties in this
        appeal, I agree with the district court’s disposition. In
        particular, I would affirm the district court’s determination
        that the States have demonstrated a likelihood of success on
Case 2:20-cv-00111-RAJ Document 126 Filed 04/27/21 Page 32 of 36




        32    STATE OF WASHINGTON V. U.S. DEP’T OF STATE

        the merits as to their claims that DOS’s final rule is arbitrary
        and capricious, and the district court’s finding that DOS
        failed to comply with the notice requirement under the APA
        before implementing its rule.

            The rulemaking at issue in this case must be considered
        in the context of DOS’s prior litigation and eventual
        settlement with Defense Distributed, a private company
        intent on publishing 3D gun files on the internet. See Def.
        Distributed v. U.S. Dep’t of State, 121 F. Supp. 3d 680, 686–
        87 (W.D. Tex. 2015). In defending the lawsuit, DOS
        contended that Defense Distributed’s files could be used to
        create “virtually undetectable” firearms that presented a
        “serious risk of acts of violence,” specifically that the
        “proposed export of undetectable firearms technology could
        be used in an assassination, for the manufacture of spare
        parts by embargoed nations, terrorist groups, or guerrilla
        groups, or to compromise aviation security overseas in a
        manner specifically directed at U.S. persons.”

            The district court denied Defense Distributed’s motion
        for a preliminary injunction, and the Fifth Circuit affirmed.
        See Def. Distributed v. U.S. Dep’t of State, 838 F.3d 451,
        458–61 (5th Cir. 2016). The Fifth Circuit determined that
        “[DOS’s] stated interest in preventing foreign nationals—
        including all manner of enemies of this country—from
        obtaining technical data on how to produce weapons and
        weapon parts is not merely tangentially related to national
        defense and national security; it lies squarely within that
        interest.” Id. at 458. The Fifth Circuit subsequently denied
        rehearing the case en banc, Def. Distributed v. U.S. Dep’t of
        State, 865 F.3d 211, 212 (5th Cir. 2017), and the Supreme
        Court declined to review the case, Def. Distributed v. Dep’t
        of State, 138 S. Ct. 638 (2018).
Case 2:20-cv-00111-RAJ Document 126 Filed 04/27/21 Page 33 of 36




              STATE OF WASHINGTON V. U.S. DEP’T OF STATE             33

            After the denial of certiorari, DOS suddenly and secretly
        changed course. DOS settled with Defense Distributed and
        agreed to initiate rulemaking that would remove Defense
        Distributed’s 3D gun files from the Munitions List.
        According to an expert declaration provided by the States in
        the present case, the terms of the settlement permitting the
        export of Defense Distributed’s 3D gun files could lead to
        the proliferation of untraceable “ghost guns.” This potential
        increase in the accessibility of “ghost guns” presents a
        serious threat to public safety, as “ghost guns” have already
        been linked to multiple mass shootings in the United States.
        Despite the threat to public safety posed by the settlement,
        the terms of the settlement were not publicly disclosed until
        after the comment period on DOS’s proposed rule had
        ended.

             This history between DOS and Defense Distributed
        demonstrates both the arbitrariness and capriciousness of
        DOS’s final rule and the lack of adequate notice. First, with
        regard to the arbitrary and capricious standard, DOS argued
        to this Court that its final rule was simply the result of a
        “decade-long effort to revise the Munitions List,” and that
        DOS’s position on regulating 3D gun files has never
        changed. Yet the terms of the settlement belie that assertion,
        as it appears that DOS’s settlement with Defense Distributed
        was the driving force behind DOS’s rulemaking. On this
        record, it is difficult to view DOS’s final rule as anything but
        a change in policy, since that is what the settlement required.
        See Int’l Rehab. Sciences Inc. v. Sebelius, 688 F.3d 994,
        1001 (9th Cir. 2012) (explaining when an unexplained
        agency inconsistency can lead to a finding that the agency
        acted arbitrarily).

            Furthermore, it appears that DOS deliberately kept its
        settlement with Defense Distributed a secret. According to
Case 2:20-cv-00111-RAJ Document 126 Filed 04/27/21 Page 34 of 36




        34    STATE OF WASHINGTON V. U.S. DEP’T OF STATE

        the States’ allegations, Defense Distributed and DOS
        finalized their settlement agreement in April 2018, DOS and
        Commerce filed their notices of proposed rulemaking on
        May 24, 2018, and then the notice-and-comment period
        closed on July 9, 2018. Around 3,000 comments were
        received during the comment period, only a small fraction of
        which pertained to 3D gun files.

            However, rather than announcing the settlement that
        compelled this proposed rulemaking, DOS delayed making
        the settlement public until after the comment period closed.
        Neither at oral argument nor in its briefing to this Court has
        DOS explained that delay. And once the settlement did
        become public a few weeks after the comment period had
        ended, the federal government received over 106,000 emails
        from concerned members of the public regarding the
        deregulation of 3D gun files. This outpouring of public
        comments after the terms of the settlement came to light
        indicates that an ordinary interested member of the public
        likely did not understand that the proposed rules implicated
        the regulation of 3D gun files. See Nat. Res. Def. Council v.
        EPA, 279 F.3d 1180, 1187 (9th Cir. 2002) (adequate notice
        depends on whether interested parties reasonably could have
        anticipated the final rulemaking from the proposed rule.).

             Further, the language of DOS’s proposed rule obscured
        its true intent to deregulate 3D gun files, as was required
        under the settlement. See Louis v. U.S. Dep’t of Labor, 419
        F.3d 970, 975–76 (9th Cir. 2005) (explaining that even if
        “each of the components . . . are technically present” in the
        proposed rule, notice is still deficient if it “obscures the
        intent of the agency” such that it would allow “potentially
        controversial subject matter . . . to go unnoticed buried deep
        in a non-controversial publication.”). For instance, although
        DOS’s proposed rule generally refers to “technical data,” it
Case 2:20-cv-00111-RAJ Document 126 Filed 04/27/21 Page 35 of 36




              STATE OF WASHINGTON V. U.S. DEP’T OF STATE           35

        never mentions “3D gun files” or any of the other terms used
        to describe this technology, even though the settlement
        agreement specifically required rulemaking that would
        exclude such items from the Munitions List.                See
        International Traffic in Arms Regulations: U.S. Munitions
        List Categories I, II, and III [hereinafter “Proposed Rule”],
        83 Fed. Reg. 24,198, 24,201 (Dep’t of State May 24, 2018).
        Additionally, rather than being transparent about the
        connection between the settlement and the proposed
        rulemaking, DOS’s proposed rule stated only that small-
        caliber firearms were being removed from the Munitions
        List because they did not “provide the United States with a
        critical military or intelligence advantage,” primarily
        because they are “widely available in retail outlets in the
        United States and abroad.” Proposed Rule, 83 Fed. Reg. at
        24,198. Yet this stated rationale clearly did not apply to the
        3D gun files that were the subject of the settlement, as these
        files were not widely available in retail outlets.

            On a fundamental level, I question DOS’s candor in this
        case. DOS has never explained why, after securing several
        victories in the litigation with Defense Distributed, it
        decided to settle and agreed to permit the export of 3D gun
        files, even though DOS had argued that the export of these
        files would irreparably harm the United States’ national
        security interests. It also appears that DOS deliberately hid
        the settlement from the public until after the comment period
        had closed, as DOS’s proposed rule never mentions “3D gun
        files” and instead misleadingly stated that the rule was aimed
        at munitions that were already widely available at retail
        establishments. Given this lack of explanation about the
        settlement and the failure to publicly disclose the settlement
        until after the notice-and-comment period had ended, the
        States were likely to succeed in showing that DOS’s final
Case 2:20-cv-00111-RAJ Document 126 Filed 04/27/21 Page 36 of 36




        36   STATE OF WASHINGTON V. U.S. DEP’T OF STATE

        rule was arbitrary and capricious and violated the APA’s
        notice-and-comment requirements.

            For these reasons, I would affirm the district court’s
        order granting the States’ request for a preliminary
        injunction.
